372 F.2d 478
Malvin HOLLIFIELD, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24059.
United States Court of Appeals Fifth Circuit.
February 9, 1967.

Malvin Hollifield, in pro. per.
Allo B. Crow, Jr., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before RIVES and WISDOM, Circuit Judges, and CONNALLY, District Judge.
PER CURIAM.


1
The appellant's habeas corpus petition attacks his life sentence, imposed following his conviction by a jury on a charge of first degree murder. The court below denied his petition after a full hearing. The appellant first alleges that his confession was coerced. Since the confession was not introduced at trial, the appellant's constitutional rights were not violated. See Lynumn v. State of Illinois, 1963, 372 U.S. 528, 536, 83 S.Ct. 917, 9 L.Ed.2d 922. Hollifield next alleges that his trial was fatally infected by adverse pretrial publicity. There is no evidence in the record to support this contention. The judgment of the district court is affirmed.